Opinion by
Will-son, J.
§150. Condemnation proceedings; value of land; valuation for taxes not evidence of; charge of court. This is a proceeding by appellant to condemn right of way for its railway over appellees’ land. Appellees’ damages were assessed at $1,500, and judgment was rendered accordingly. Evidence showing at what valuation appellees had rendered their land for taxation was immaterial, and was properly excluded from the consideration of the jury. [3 Civil Cas. Ct. App., § 111.]' But, even if there was error in excluding such evidence, it was harmless, for it is not claimed by appellant in his brief that the judgment is excessive.
There is no material error in the charge of the court. No additional instructions were requested by appellant. If the charge given was not as full as appellant desired it to be, additional instructions supplying the omissions should have been requested.
Affirmed.